
	
		II
		111th CONGRESS
		1st Session
		S. 404
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2009
			Mr. Akaka (for himself
			 and Mr. Burris) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand veteran
		  eligibility for reimbursement by the Secretary of Veterans Affairs for
		  emergency treatment furnished in a non-Department facility, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Emergency Care Fairness Act
			 of 2009.
		2.Expansion of veteran
			 eligibility for reimbursement by Secretary of Veterans Affairs for emergency
			 treatment furnished in a non-Department facility
			(a)Expansion of
			 eligibilitySubsection
			 (b)(3)(C) of section 1725 of title 38, United States Code, is amended by
			 striking , in whole or in part,.
			(b)Limitations on
			 reimbursementSuch section 1725 is further amended—
				(1)in subsection
			 (c), by adding at the end the following new paragraph:
					
						(4)(A)If the veteran has
				contractual or legal recourse against a third party that would, in part,
				extinguish the veteran’s liability to the provider of the emergency treatment
				and payment for the treatment may be made both under subsection (a) and by the
				third party, the amount payable for such treatment under such subsection shall
				be the amount by which the costs for the emergency treatment exceed the amount
				payable or paid by the third party, except that the amount payable may not
				exceed the maximum amount payable established under paragraph (1)(A).
							(B)In any case in which a third party is
				financially responsible for part of the veteran’s emergency treatment expenses,
				the Secretary shall be the secondary payer.
							(C)A payment in the amount payable under
				subparagraph (A) shall be considered payment in full and shall extinguish the
				veteran’s liability to the provider.
							(D)The Secretary may not reimburse a
				veteran under this section for any copayment or similar payment that the
				veteran owes the third party or for which the veteran is responsible under a
				health-plan contract.
							;
				and
				(2)in subsection
			 (f)(3)—
					(A)in subparagraph
			 (A), by inserting before the period at the end the following: ,
			 including the Secretary of Health and Human Services with respect to the
			 Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395
			 et seq.) and the Medicaid program under title XIX of such Act (42 U.S.C. 1396
			 et seq.); and
					(B)in subparagraph
			 (B), by inserting before the period at the end the following: ,
			 including a State Medicaid agency with respect to payments made under a State
			 plan for medical assistance approved under title XIX of such Act (42 U.S.C.
			 1396 et seq.).
					(c)Effective
			 date
				(1)In
			 generalThe amendments made
			 by subsections (a) and (b) shall take effect on the date of the enactment of
			 this Act, and shall apply with respect to emergency treatment furnished on or
			 after the date of the enactment of this Act.
				(2)Reimbursement
			 for treatment before effective dateThe Secretary may provide
			 reimbursement under section 1725 of title 38, United States Code, as amended by
			 subsection (a) and (b) for emergency treatment furnished before the date of the
			 enactment of this Act if the Secretary determines that, under the circumstances
			 applicable with respect to the veteran, it is appropriate to do so.
				
